                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Eugene P. Harrison, a/k/a Eugene              )           Civil Action No. 3:18-cv-0057-RMG
Paul Harrison, Sr.,                           )
                                              )
               Plaintiff,                     )                ORDER AND OPINION
                                              )
       V.                                     )
                                              )
Jennifer C. Kennedy, HCV Senior               )
Specialist Individually and/or in her         )
Official Capacity as an Employee              )
of the Sumter Housing Authority,              )
                                              )
               Defendants.                    )

       This matter is before the Court on Plaintiffs' motion for a protective order or, in the

alternative, to quash (Dkt. No. 83). For the reasons set forth below, the Court grants motion.

I.     Background

       Plaintiff Eugene Harrison alleges that he was unlawfully denied housing under the Housing

Choice Voucher Program and discriminated against based on a disability. On October 26, 2018,

the Court granted in part and denied in part Defendant's motion for summary judgment. (Dkt. No.

52.) The Court granted summary judgment on Plaintiffs disability claims, but Court held that

Plaintiffs claim under the Housing Act of 193 7 survived summary judgment. (Id.)

       After the Court's order denying summary judgment, the Court appointed counsel for

Plaintiff. (Dkt. No. 59.) Plaintiff filed an Amended Complaint on April 12, 2019. (Dkt. No. 76.)

The Amended Complaint includes claims for damages, including severe mental and emotional

distress. (Id. at ,r,r 93, 102, 108.) The most recent scheduling order set the deadline for discovery

as August 2, 2019, with dispositive motions due by August 9, 2019. (Dkt. No. 80.)

       On July 25 and 27, 2019, Defendants served multiple third-parties with subpoenas for

documents and depositions, with the depositions to be held and the documents to be produced on


                                                  -1-
August 8, 2019, after the discovery deadline.          (Dkt. No. 83-1.) The subpoenas sought the

production of the elementary school, middle school and high school files of Plaintiffs daughter,

the depositions of those schools, Plaintiffs medical records, bank records, rental records, and the

deposition of the mother of Plaintiffs ex-wife. (Id.)

       Plaintiff now seeks a protective order, arguing that the subpoenas seek discovery after the

deadline and, in the alternative, move to quash the subpoenas on the grounds that they are

burdensome and overbroad. (Dkt. No. 83.) Defendants argue that Plaintiffs deposition on July

25, 2019 included new information regarding his claimed damages requiring discovery, and also

arguing that the late disclosure should preclude Plaintiffs damages arguments at trial and,

regardless, that discovery should be extended or, alternatively, Plaintiffs damages claims should

be dismissed. (Dkt. No. 85.) Plaintiff filed a timely reply. (Dkt. No. 86.)

II.    Legal Standard

       Parties to a civil litigation may obtain discovery on "any nonprivileged matter that is

relevant to any party's claim or defense" so long as the information is "proportional to the needs

of the case .... " Fed. R. Civ. P. 26(b)(l). However, the court "must limit the frequency or extent

of discovery ... if it determines that the discovery sought is unreasonably cumulative or duplicative,

or can be obtained from some other source that is more convenient, less burdensome, or less

expensive." Fed. R. Civ. P. 26(b)(2)(C)(i). Therefore, the court "may, for good cause, issue an

order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense" by forbidding the discovery of the material at issue. Fed.R.Civ.P. 26(c)(l). "The scope

and conduct of discovery are within the sound discretion of the district court." Columbus-Am.

Discovery Grp. v. Atl. Mut. Ins. Co., 56 F.3d 556, 568 n.16 (4th Cir. 1995); see also Carefirst of

Md, Inc. v. Carefirst Pregnancy Ctrs., 334 F.3d 390, 402 (4th Cir. 2003) ("Courts have broad

discretion in resolution of discovery problems arising in cases before [them].")


                                                 -2-
       Rule 45(d)(3)(iv) of the Federal Rules of Civil Procedure also provides that a district court

must, on timely motion, quash a subpoena that "subjects a person to undue burden."             The

determination of undue burden is within the discretion of the district court. See Cook v. Howard,

484 Fed. A'.ppx. 805, 812 n.7 (4th Cir. 2012). A subpoena that seeks information irrelevant to the

case is a per se undue burden. See Cook, 484 Fed. Appx. at 812 n.7; HDSherer LLC v. Nat'!

Molecular Testing Corp., 292 F.R.D. 305, 308 (D.S.C. 2013). A subpoena that would require a

non-party to incur excessive expenditure oftime or money is unduly burdensome. Cook, 484 Fed.

Appx. at 812 n. 7. Otherwise, "undue burden" requires the district court to balance the interests

served by demanding compliance against the interests furthered by quashing the subpoena. 9A

Charles Alan Wright & Arthur R. miller, Federal Practice and Procedure§ 2463.l (3d ed. 2008).

III.   Discussion

       "A scheduling order is not a frivolous piece of paper, idly entered, which can be cavalierly

disregarded by counsel without peril." Jordan v. E.L du Pont de Nemours & Co., 867 F. Supp.

1238, 1250 (D.S.C. 1994). Here, it is undisputed that the subpoenas seek discovery after the

discovery deadline, and indeed only one day before dispositive motions are due. (Dkt. No. 83-1.)

The Court will not permit a Party to issue a court-backed subpoena, particularly where the

opposing party does not consent to the extension, that contravenes this Court's Order closing

discovery on August 2, 2019.       Therefore, the subpoenas seek untimely and impermissible

discovery and are quashed.

       The Court further notes that Defendant's arguments regarding allegedly new information

disclosed at Plaintiffs deposition does not support the breadth of the information sought. For

example, the limited testimony about his daughter referenced in the Defendants' response does not

support the need for all of her school records from elementary, middle and high school. Further,

this information likely raises disclosure concerns under the Family Educational Rights and Privacy


                                                -3-
Act ("FERPA"), 20 U.S.C. § 1232g. The other subpoenaed information, while it may contain

limited relevant information, particularly medical records, is similarly overbroad and not tailored

to the time at issue in this litigation. (See, e.g. 83-1 at 15, requesting information regarding rental

of units from "2010 to the present,"; 83-1 at 24, requesting all bank statements from "January 2012

to the present.").

        However, to the extent Defendants claim they require additional time based on the

information disclosed at the end of July 2019, the proper vehicle is a separate motion to extend the

scheduling order and not a request in their response. Defendants additional request, for a dismissal

of Plaintiffs claim for medical bills, emotional distress damages and all claims in general, is

without merit. Plaintiff notified Defendants of his claim for emotional distress damages in his

Amended Complaint, and further provided information regarding his claimed damages at his

deposition, conducted before discovery closed. To the extent his claimed damages now necessitate

additional information, a separate motion to extend discovery should be filed. 1

IV.     Conclusion

        For the foregoing reasons, The Court GRANTS Plaintiffs motion for a protective order

(Dkt. No. 83) and QUASHES the subpoenas.

        AND IT IS SO ORDERED.




August ? , 2019
Charleston, South Carolina

1
  While the Court's prior scheduling Order required a conference to extend deadlines, given this
recent briefing, the Court permits the Parties to move to extend the discovery deadline without a
hearing. An extension of discovery may also require an extension of the dispositive motion and
trial deadlines. To the extent the Parties agree on a proposed amended scheduling order, they may
file a joint motion. If Defendant's seek an extension, they should file a motion demonstrating why
there is good cause for the extension. Fed. R. Civ. P. 16(b)(4).


                                                  -4-
